ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The applicant’s representative contacted the examiner on 6/4/2021 to enquire on the status of the application. The Examiner contacted the applicant’s representative on updating the status of the application and left voicemail on Examiner’s amendment on 6/4/2021.
The application has been amended as follows: 
Please replace claims 54-95 (filed on 11/27/2017) with the following:

54. (Cancelled) A method for carrier phase positioning of a user device comprising: (a) the user device receiving signals and measuring, over a measuring interval, carrier phase pseudoranges from a plurality of LEO satellites, each with a known orbit and an oscillator of known stability, with a user device; (b) confirming that an observation geometry provides acceptable position accuracy over the measurement interval; and (c) estimating a position of said user device.
55. (Cancelled) A method for carrier phase positioning of at least one moving user device comprising the steps of: (a) said at least one moving user device receiving and measuring carrier phase pseudoranges from one or more terrestrial, free-running, pre-surveyed pseudolites, each with an oscillator of known stability, and (b) said at least one 
56. (Cancelled) A method of for carrier phase positioning of at least one user device as claimed in claim 55, further comprising the step of generating timely RAIM alerts.
57. (Cancelled) A method for localizing one or more emitters comprising the steps of: (a) collecting in a service data processor pseudoranges from GNSS or LEO satellite broadcasts measured by LEO satellites and/or ground reference stations; (b) generating precise orbit and clock estimates of the LEO satellites and precise clock estimates of the ground reference stations; (c) collecting in said service data processor wideband radio frequency (RF) sample streams of emitter signals measured by the LEO satellites; (d) time and space registering of said samples streams according to said LEO satellite precise orbit and clock estimates; and (e) cross correlating sample streams across pairs of LEO satellites to localize each emitter.
58. (Cancelled) A method as claimed in claim 57, wherein: said sample stream collecting step includes sampling of wideband RF sample streams of emitter signals measured by terrestrial receivers collocated with the ground reference stations, said registering step includes time registering said terrestrial samples according to said precise clock estimates of the ground reference stations, and said cross correlating step includes cross correlating both satellite-terrestrial and terrestrial- terrestrial sample stream pairs.
59. (Cancelled) A method for supporting the resilient carrier phase positioning of one or more subscriber vehicles, comprising the steps of: (a) collecting in a service data 
60. (Cancelled) A method for GNSS signal authentication, comprising the steps of: (a) generating a watermark PRN waveform based on a watermark key that is initially secret, wherein said watermark key is arranged to enable a user device to perform watermark power checks on LEO satellite signals and perform a power solution and RAIM check employing all received signals; (b) summing said watermark waveform with an open waveform; and (c) broadcasting the LEO satellite signals including said summed waveform signals from one or more LEO satellites for receipt and access of said watermark key by the user device.

62. Cancelled) A GNSS signal authentication method as claimed in claim 61, wherein said LEO satellite signals include open waveform signals and the step of accessing the watermark key by the user device is enabled by disseminating said watermark key via one or more of said open waveform signals.
63. (Cancelled) A method for GNSS signal authentication, comprising the steps of (a) collecting in an authentication server from user devices signals stored as data received from GNSS satellites and one or more LEO satellites, wherein each signal from the one or more LEO satellites includes an encrypted waveform based on a traffic key that is secret; (b) measuring pseudoranges for said stored signals using said traffic key to decrypt said LEO satellite signals and performing a position solution and RAIM check employing all said received signals, or
64. (Cancelled) A GNSS signal authentication method as claimed in claim 63, further comprising the step of performing power checks on said LEO satellite signals.

66. (Cancelled) A user position authentication method as claimed in claim 65, wherein the step of accessing the traffic key includes the step of a user device receiving the traffic key from an authentication server, and wherein the steps of performing power checks and using the position solution and the traffic key to decrypt the LEO satellite signals are carried out by the user device.

67. (Cancelled) A user position authentication method as claimed in claim 65, wherein said GNSS position solution and power checks are collected by an authentication server and said step of using the position solution and the traffic key to decrypt the LEO satellite signals is carried out by the authentication server.
68. (Cancelled) A method for user position authentication, comprising the steps of: (a) a user device receiving signals broadcast from one or more LEO satellites, wherein said signals from the one or more LEO satellites includes an encrypted waveform based on a traffic key that is secret; (b) the user device receiving signals from GNSS satellites; (c) the user device accessing the traffic key; (d) the user device using the traffic key to 
69. (Cancelled) A method user position authentication method as claimed in claim 68, further comprising the step of performing power checks on said LEO satellite signals.
70. (Cancelled) A method user position authentication method as claimed in claim 69, further comprising the steps of: (a) digitally signing said position solution, RAIM check, and power checks; (b) disseminating said position solution, RAIM check, power checks, and digital signature to an authentication server; and (c) checking said disseminated data against said digital signature.
71. (Cancelled) A method for fielding a positioning service for one or more users, comprising the steps of: (a) broadcasting signals from one or more LEO satellites, wherein each said signal comprises an encrypted waveform based on a traffic key that is secret; (b) receiving signals and measuring carrier phase pseudoranges from GNSS satellites with said LEO satellites; (c) accessing said traffic key by one or more ground reference stations; (d) receiving signals and measuring carrier phase pseudoranges from said GNSS and LEO satellites with said ground reference stations using said traffic key to decrypt said LEO satellite signals; (e) collecting in one or more service data processors said pseudoranges; (f) generating, encrypting, and disseminating from said pseudoranges precise orbit and clock predictions of said GNSS and LEO satellites to one or more user devices; (g) accessing said traffic key and predictions by one of said 
72. (Cancelled) A method for generating regional, high-power navigation signals, comprising the steps of: (a) broadcasting a signal at a nominal power level from a network of LEO satellites; (b) receiving signals and measuring pseudoranges from GNSS satellites with said LEO satellites in said network to an extent permitted by conditions; (c) receiving signals and measuring pseudoranges from said GNSS satellites with said LEO satellites in said network to the extent permitted by conditions; (d) receiving signals and measuring pseudoranges from said GNSS and LEO satellites with ground reference stations to the extent permitted by conditions; (e) collecting in one or more service data processors said pseudoranges; (f) generating from said pseudoranges orbit and clock predictions for said LEO satellites; (g) disseminating to one or more user devices said predictions; (h) broadcasting signals at a high power level from a subset of said LEO satellites over an area of operation; (i) receiving signals and measuring carrier phase pseudoranges from said high-power LEO satellites with one of said user devices; and (j) computing said user device position from said pseudoranges and predictions.
73. (Cancelled) A method for generating regional, high-power navigation signals as claimed in claim 72, wherein said computing step includes computing said user device time.

75. (Cancelled) A method for generating regional, high-power navigation signals as claimed in claim 72, wherein when said clock prediction is stale or otherwise unavailable to said user device, said computing step includes estimating said LEO satellite clock bias rate.
76. (Cancelled) A method for generating regional, high-power navigation signals as claimed in claim 72, further comprising the steps of storing waste heat on each said LEO satellite during said high-power broadcasting and dissipating said waste heat during all other times.
77. (Cancelled) A method for generating regional, high-power navigation signals as claimed in claim 72, wherein said storing and dissipating steps employ a phase change material therefore.
78. (Cancelled) A system for the thermal control of a high-power regional navigation satellite system comprising a low earth orbit (LEO) spacecraft configurable to operate at high broadcast power for the duration of an orbital pass over an area of operation, the LEO spacecraft containing a device for generating navigation signals electrically coupled to one or more high-power amplifiers, the high-power amplifiers being electrically coupled to radiating antenna elements configured to broadcast over said area of operation, the high-power amplifiers being thermally coupled to a thermal storage element, and the thermal storage element being thermally coupled to a radiative thermal dissipation element.

80. (Cancelled) The system of claim 78, wherein said antenna elements are thermally conductive.
81. (Cancelled) The system of claim 78, wherein said antenna elements are optically transparent to dissipating thermal radiation.
82. (Cancelled) A method for providing agile, robust, and cost-effective services, comprising the steps of synthesizing various system-level functions for a global constellation of satellites by sequencing said satellites individually into various broadcast and receive modes depending on their orbital position, where said functions by region include at least one of the following functions: (i) positioning, navigation, and timing using code and/or carrier; (ii) rapid acquisition of accuracy and integrity; (iii) emitter localization; and (iv) radio occultation including ionospheric total electron content and atmospheric temperature, pressure, density, and humidity, across various military, civil, and commercial domains.
83. (Cancelled) A method of beamforming a space-borne distributed aperture, comprising the steps of: (a) placing a finite number of randomly or quasi-randomly situated aperture elements free-flying in space; (b) precisely spatially and temporally registering said aperture elements; (c) synthesizing one or more high-resolution focal points; and (d) containing said focal points within the Fresnel region of said distributed aperture.

85. (Cancelled) The method of claim 83, further comprising the steps of electronically emulating within a focal region using said distributed aperture the broadcast of one or more virtual satellites, receiving said broadcast signals with a user device, and computing a position of the user device.
86. (Cancelled) The method of claim 85, where said virtual satellites also emulate rapid angle motion.
87. (Cancelled) The method of claim 83, further comprising the steps of: (a) stationkeeping and attitude control of individual spacecraft associated with each said aperture element; (b) maneuvering said spacecraft relative to a reference orbit; and (c) commanding an ellipsoidal, Gaussian density configuration for said aperture elements.
88. (Cancelled) The method of claim 87, further comprising the step of employing means for said stationkeeping and attitude control that require no onboard consumables.
89. (Cancelled) The method of claim 87, further comprising the steps of launching and deploying said spacecraft, wherein said spacecraft have a flat, stackable form factor.
90. (Cancelled) The method of claim 83, further comprising the step of centralizing a digital computation required for said beamforming.

92. (Cancelled) The method of claim 83, further comprising the steps of erasing via destructive interference all existing GNSS signals from within a focal region and adding back to said focal region one or more new and possibly false or misleading spoofing signals.
93. (Cancelled) The method of claim 83, further comprising the step of emulating a Wi-Fi hot spot, mobile phone cell, or femtocell within a focal region.
94. (Cancelled) The method of claim 83, further comprising the steps of concurrently carrying out one or more of the following signal intelligence steps: (a) tracking a position of a specific cellular telephone within a focal region; (b) monitoring signals of a specific cellular telephone within said focal region; and (c) attenuating signals of all other cellular telephones outside said focal region.
95. (Cancelled) The method of claim 83, further comprising the step of creating both a bi-static and multi-static radar for a target contained within a focal region usable for transmission and receiving across the entire visible sky.

Allowable Subject Matter
Claims 1-53 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “(a) the at least one service data processor accepting said measurements received from (i) at least one of said GNSS satellites by at least one LEO satellite, (ii) at least one of said GNSS satellites and the at least one LEO satellite by at least one ground reference station, and/or (iii) at least one other LEO satellite by the at least one LEO satellite via a LEO-to-LEO crosslink transmission; (b) the at least one service data processor generating precise orbit and clock predictions for the at least one LEO satellite from available said pseudoranges; and (c) the at least one service data processor disseminating said predictions over said communications links to the user devices to enable the, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-8 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-8 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 9, none of the prior art of record either taken alone or in combination discloses the claimed “(a) the devices accepting precise orbit and clock predictions disseminated by the at least one service data processor for at least one LEO satellite, said precise orbit and clock predictions being generated from available pseudoranges accepted by the at least one service data processor received from (i) at least one GNSS satellite by at least one LEO satellite, (ii) at least one GNSS satellite and the at least one LEO satellite by at4 Serial Number 14/632,663least one ground reference station, and/or (iii) LEO-to-LEO crosslink transmissions between at least one other LEO satellite and the at least one LEO satellite; and b) the user devices taking into account the precise orbit and clock predictions disseminated by the at least one service data processor when computing respective positions of the user devices upon receiving signals and measuring additional carrier phase pseudoranges from GNSS and LEO satellites”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 10-26 depends ultimately from allowable, independent claim 9, so each of dependent claims 10-26 is allowable for, at least, the reasons for which independent claim 9 is allowable. 
As for independent claim 27, none of the prior art of record either taken alone or in combination discloses the claimed “(a) means for accepting said measurements from (i) at least one of said GNSS satellites by at least one LEO satellite (ii) at least one of said GNSS satellites and said at least one LEO satellite by at least one ground reference station and/or (iii) at least one other LEO satellite to the at least one LEO satellite via a LEO-to-LEO crosslink transmission; (b) means for generating precise orbit and clock predictions for the at least one LEO satellite from available said pseudoranges received by the at least one LEO satellite; and (c) means for disseminating said predictions to the devices over the communications links to enable the user devices to take into account the precise orbit and clock predictions when computing respective positions of the user devices upon receiving signals and measuring additional carrier phase pseudoranges from GNSS and LEO satellites”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 28-36 depends ultimately from allowable, independent claim 9, so each of dependent claims 28-36 is allowable for, at least, the reasons for which independent claim 27 is allowable. 
As for independent claim 37, none of the prior art of record either taken alone or in combination discloses the claimed “(a) accepting means for accepting precise orbit and clock predictions disseminated by the at least one service data processor for at least one LEO satellite, the precise orbit and clock predictions being generated from available pseudoranges accepted by the at least one service data processor received from (i) at least one GNSS satellite by the at least one LEO satellite, (ii) at least one GNSS satellite and the at least one LEO satellite by at least one ground 11 Serial Number 14/632,663reference station, and/or (iii) at least one other LEO satellite by the at least one LEO satellite as a LEO-to-LEO crosslink transmission; and (b) computing means for computing the position of the user device by taking into account the precise orbit and clock predictions when computing the position upon receiving signals and measuring additional carrier phase pseudoranges from GNSS and LEO satellites”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 38-53 depends ultimately from allowable, independent claim 9, so each of dependent claims 38-53 is allowable for, at least, the reasons for which independent claim 37 is allowable. 
The closest prior art is found to be Robinowitz (US 6373432 B1).

Robinowitz (‘432) does not teach a service data processor, because reference receiver does not generate precise clock predictions for LEO satellites and disseminate the predictions to user receiver. Robinowitz (‘432) does not suggest, providing the user device with … clock predictions for an LEO satellite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648